DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (U.S. Pub #2012/0181683).
With respect to claim 1, Yamazaki teaches a device, comprising: 
a substrate (e.g. Fig. 6, 24 and Paragraph 116) having a first surface and a second surface opposite to each other; 
a first semiconductor die (Fig. 10, chip 1) on the first surface of the substrate; 
a cap (Fig. 10, 5) coupled to the substrate, the cap having a first surface and a second surface opposite to each other; 
a layer of flexible material (Fig. 10, 3 and Paragraph 48) on the second surface of the cap and between the second surface of the cap and the first surface of the substrate; 
a conductive trace (Fig. 32, 10 and/or 12; Paragraph 110) on the layer of flexible material; and 
a second semiconductor die (Fig. 10, chip 2) coupled to the conductive trace on the layer of flexible material on the cap.  
With respect to claim 2, Yamazaki teaches that the cap further includes an aperture through the cap from the first surface to the second surface (see top view of cap 5 in Fig. 4), wherein the aperture is aligned with the second semiconductor die (Fig. 10, chip 2 is centered within the aperture of cap 5).

With respect to claim 5, Yamazaki teaches that the layer of flexible material is on a portion of the second surface of the cap (Fig. 10, i.e. the lower surface of cap 5).  
With respect to claim 8, Yamazaki teaches a device comprising: 
a substrate (e.g. Fig. 6, 24 and Paragraph 116); 
a cap (Fig. 10, 5) coupled to the substrate; 
a flexible interconnect (Fig. 10, 3 and Paragraph 48; Fig. 32) extending along the cap and disposed between the cap and the substrate; and 
a first semiconductor die (Fig. 10, 1) coupled to the flexible interconnect, the first semiconductor die electrically coupled to the substrate through the flexible interconnect (Paragraph 49).  
With respect to claim 9, Yamazaki teaches that the first semiconductor die includes a first surface and a second surface opposite to each other, the device further comprising: 
a second semiconductor die (Fig. 10, 2) coupled to the substrate and having a first surface and a second surface opposite to each other, the first surface of the first semiconductor die facing the first surface of the second semiconductor die.  
With respect to claim 13, Yamazaki teaches that the flexible interconnect includes a flexible substrate (Fig. 32, 17) with a surface and a conductive trace (Fig 32, 10/12) extending on the surface of the flexible substrate, and 
the substrate further includes an electrical contact (Fig. 6, 4), the conductive trace coupled between the first semiconductor die and the electrical contact of the substrate (Paragraph 49).  

With respect to claim 15, Yamazaki teaches a method, comprising: 
applying a flexible interconnect (Fig. 10, 3; Fig. 5) to a cap (Fig. 10, 5; Fig. 5); 
coupling a first semiconductor die (Fig. 10, 1; Fig. 5) to the flexible interconnect and the cap; and 
coupling the flexible interconnect and the cap to a substrate (e.g. Fig. 6, 24 and Paragraph 116), the coupling including positioning the flexible interconnect between the substrate and the cap, the coupling further including establishing an electrical connection between the first semiconductor die and the substrate (Paragraph 49).  
With respect to claim 19, Yamazaki teaches that applying the flexible interconnect (Fig. 5, 3) to the cap (Fig. 5, 5) includes applying the flexible interconnect to a surface of the cap extending between outermost edges of the cap.  

Claims 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi et al (U.S. Patent #5777386).
With respect to claim 8, Higashi teaches a device comprising: 
a substrate (Fig. 6, 22); 
a cap (Fig. 6, 44) coupled to the substrate; 
a flexible interconnect (Fig. 6, 30) extending along the cap and disposed between the cap and the substrate; and 
a first semiconductor die (Fig. 6, 36) coupled to the flexible interconnect, the first semiconductor die electrically coupled to the substrate through the flexible interconnect.
With respect to claim 15, Higashi teaches a method, comprising: 
applying a flexible interconnect (Fig. 3, 30) to a cap (Fig. 3, 44); 
coupling a first semiconductor die (Fig. 5, 36) to the flexible interconnect and the cap; and 
coupling the flexible interconnect and the cap to a substrate (Fig. 3-7, 22), the coupling including positioning the flexible interconnect between the substrate and the cap, the coupling further including establishing an electrical connection between the first semiconductor die and the substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al (U.S. Patent #5777386), in view of Kim et al (U.S. Pub #2009/0032927).
With respect to claim 1, Higashi teaches a device, comprising: 
a substrate (Fig. 4-6, 22) having a first surface and a second surface opposite to each other; 
a cap (Fig. 4-6, 44) coupled to the substrate, the cap having a first surface and a second surface opposite to each other; 
a layer of flexible material (Fig. 4-6, 30) on the second surface of the cap and between the second surface of the cap and the first surface of the substrate; 
a conductive trace (Fig. 4-6, 34) on the layer of flexible material; and 
a second semiconductor die (Fig. 4-6, 36) coupled to the conductive trace on the layer of flexible material on the cap.  
Higashi does not teach a first semiconductor die on the first surface of the substrate.
Kim teaches a flexible interconnect (Fig. 9, 44 and Paragraph 29): a first semiconductor die (Fig. 8, 61 and Paragraph 31) on a first surface of a substrate (Fig. 8, 88 and Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple a first semiconductor die to a surface of a substrate of Higashi, as taught by Kim in order to provide additional chip in a SIP configuration (Paragraphs 5, 46, 48; Fig. 13-14).


With respect to claim 2, Higashi teaches that the cap (Fig. 6, 44) further includes an aperture through the cap from the first surface to the second surface, wherein the aperture is aligned with the second semiconductor die (Fig. 6, 36).  
With respect to claim 3, Higashi teaches that the conductive trace (Fig. 4-6, 34) includes an end coplanar with the second surface of the cap (Fig. 4-6, 44).  
With respect to claim 4, Higashi teaches that the layer of flexible material (Fig. 4-6, 30) includes an end coplanar with the second surface of the cap (Fig. 4-6, 44) and the end of the conductive trace (Fig. 4-6, 34).
With respect to claim 5, Higashi teaches that the layer of flexible material (Fig. 4-6, 30) is on a portion of the second surface of the cap (Fig. 4-6, 44).
With respect to claim 7, Higashi teaches that the layer of flexible material (Fig. 4-6, 30) includes an end coplanar with the second surface of the cap (Fig. 4-6, 44), the end of the layer of flexible material being on a terminal end of the conductive trace (Fig. 4-6, 34).
With respect to claim 9, Higashi teaches that the first semiconductor die includes a first surface and a second surface opposite to each other, 
but does not teach the device further comprising: a second semiconductor die coupled to the substrate and having a first surface and a second surface opposite to each other, the first surface of the first semiconductor die facing the first surface of the second semiconductor die.
Kim teaches a flexible interconnect (Fig. 9, 44 and Paragraph 29): a second semiconductor die (Fig. 8, 61 and Paragraph 31) coupled to a substrate (Fig. 8, 88 and Paragraph 40), the first surface of the first semiconductor die facing the first surface of the second semiconductor die.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple a second semiconductor die to a surface of a substrate of Higashi, as taught by Kim in order to provide additional chip in a SIP configuration (Paragraphs 5, 46, 48; Fig. 13-14).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Bauer et al (U.S. Pub #2007/0278639)
With respect to claim 6, Yamazaki does not teach that the substrate further includes a plurality of conductive vias through the substrate from the first surface to the second surface, the conductive trace coupled to at least one of the plurality of conductive vias.  
Bauer teaches a substrate (Fig. 2, 5) that includes a plurality of conductive vias (Fig. 2, 28) through the substrate from the first surface to the second surface, a conductive member (Fig. 2, 14) coupled to at least one of the plurality of conductive vias.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide conductive vias in the substrate of Yamazaki, and to couple the conductive trace to at least one of the plurality of conductive vias, as taught by Bauer in order to achieve the predictable result of connecting the devices to a higher level circuit board (Paragraph 55). 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Higashi, in view of Bauer et al (U.S. Pub #2007/0278639)
With respect to claim 6, Higashi does not teach that the substrate further includes a plurality of conductive vias through the substrate from the first surface to the second surface, the conductive trace coupled to at least one of the plurality of conductive vias.  
Bauer teaches a substrate (Fig. 2, 5) that includes a plurality of conductive vias (Fig. 2, 28) through the substrate from the first surface to the second surface, a conductive member (Fig. 2, 14) coupled to at least one of the plurality of conductive vias.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide conductive vias in the substrate of Higashi, and to couple the conductive trace to at least one of the plurality of conductive vias, as taught by Bauer in order to achieve the predictable result of connecting the devices to a higher level circuit board (Paragraph 55). 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Otani et al (U.S. Pub #2005/0114613).
With respect to claim 10, Yamazaki does not teach that the first semiconductor die is electrically coupled to the second semiconductor die through conductive traces in the substrate.  
Otani teaches a first semiconductor die (Fig. 1, 11-15) that is electrically coupled to a second semiconductor die (Fig. 1, 11-15) through conductive traces (Fig. 1, 42) in a substrate (Fig. 1, 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form an electrical coupling between the first and second die of Yamazaki through conductive traces in the substrate as taught by Otani in order to implement an internal bus (Paragraph 57; Fig. 9, 31).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Higashi and Kim, in view of Otani et al (U.S. Pub #2005/0114613).
With respect to claim 10, Higashi and Kim does not teach that the first semiconductor die is electrically coupled to the second semiconductor die through conductive traces in the substrate.  
Otani teaches a first semiconductor die (Fig. 1, 11-15) that is electrically coupled to a second semiconductor die (Fig. 1, 11-15) through conductive traces (Fig. 1, 42) in a substrate (Fig. 1, 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form an electrical coupling between the first and second die of Higashi and Kim through conductive traces in the substrate as taught by Otani in order to implement an internal bus (Paragraph 57; Fig. 9, 31).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Guo et al (U.S. Pub #2011/0254171).
With respect to claim 11, Yamazaki does not teach that the flexible interconnect includes a polydimethylsiloxane substrate and a conductive trace on the polydimethylsiloxane substrate.  
Guo teaches a flexible interconnect that includes a polydimethylsiloxane substrate (Fig. 1B, 124; Paragraph 40) and a conductive trace (Fig. 5, 506) on the polydimethylsiloxane substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the flexible interconnect of Yamazaki to include a polydimethylsiloxane substrate and a conductive trace on the polydimethylsiloxane substrate as taught by Guo in order to improve the interconnect density (Paragraph 31-32).
With respect to claim 12, Yamazaki does not teach that the flexible interconnect includes a polydimethylsiloxane layer with a surface and a conductive trace in the polydimethylsiloxane layer and on the surface. 
Guo teaches a flexible interconnect includes a polydimethylsiloxane layer (Fig. 1B, 124 and Paragraph 31) with a surface and a conductive trace (Fig. 1B, 127a) in the polydimethylsiloxane layer and on the surface. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the flexible interconnect of Yamazaki to include a polydimethylsiloxane substrate and a conductive trace on the polydimethylsiloxane substrate as taught by Guo in order to improve the interconnect density (Paragraph 31-32).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi, in view of Guo et al (U.S. Pub #2011/0254171).
With respect to claim 11, Higashi does not teach that the flexible interconnect includes a polydimethylsiloxane substrate and a conductive trace on the polydimethylsiloxane substrate.  
Guo teaches a flexible interconnect that includes a polydimethylsiloxane substrate (Fig. 1B, 124; Paragraph 40) and a conductive trace (Fig. 5, 506) on the polydimethylsiloxane substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the flexible interconnect of Higashi to include a polydimethylsiloxane substrate and a conductive trace on the polydimethylsiloxane substrate as taught by Guo in order to improve the interconnect density (Paragraph 31-32).
With respect to claim 12, Higashi does not teach that the flexible interconnect includes a polydimethylsiloxane layer with a surface and a conductive trace in the polydimethylsiloxane layer and on the surface. 
Guo teaches a flexible interconnect includes a polydimethylsiloxane layer (Fig. 1B, 124 and Paragraph 31) with a surface and a conductive trace (Fig. 1B, 127a) in the polydimethylsiloxane layer and on the surface. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the flexible interconnect of Higashi to include a polydimethylsiloxane substrate and a conductive trace on the polydimethylsiloxane substrate as taught by Guo in order to improve the interconnect density (Paragraph 31-32).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Kim et al (U.S. Pub #2009/0032927).
With respect to claim 16, Yamazaki does not teach before applying the flexible interconnect: coupling a second semiconductor die to a surface of the substrate.  
Kim teaches before applying a flexible interconnect (Fig. 9, 44 and Paragraph 29): coupling a second semiconductor die (Fig. 8, 61 and Paragraph 31) to a surface of a substrate (Fig. 8, 88 and Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple a second semiconductor die to a surface of a substrate of Yamazaki, before applying the flexible interconnect, as taught by Kim in order to provide additional chip in a SIP configuration (Paragraphs 5, 46, 48; Fig. 13-14).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Higashi, in view of Kim et al (U.S. Pub #2009/0032927).
With respect to claim 16, Higashi does not teach before applying the flexible interconnect: coupling a second semiconductor die to a surface of the substrate.  
Kim teaches before applying a flexible interconnect (Fig. 9, 44 and Paragraph 29): coupling a second semiconductor die (Fig. 8, 61 and Paragraph 31) to a surface of a substrate (Fig. 8, 88 and Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple a second semiconductor die to a surface of a substrate of Higashi, before applying the flexible interconnect, as taught by Kim in order to provide additional chip in a SIP configuration (Paragraphs 5, 46, 48; Fig. 13-14).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Kim, in view of Otani et al (U.S. Pub #2005/0114613).
With respect to claim 17, Yamazaki does not teach coupling the flexible interconnect and the cap to the substrate includes establishing an electrical connection between the first semiconductor die and the second semiconductor die through contacts and traces in the substrate.  
Otani teaches a first semiconductor die (Fig. 1, 11-15) that is electrically coupled to a second semiconductor die (Fig. 1, 11-15) through conductive traces (Fig. 1, 42) in a substrate (Fig. 1, 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form an electrical coupling between the first and second die of Yamazaki through conductive traces in the substrate as taught by Otani in order to implement an internal bus (Paragraph 57; Fig. 9, 31).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Higashi, in view of Otani et al (U.S. Pub #2005/0114613).
With respect to claim 17, Higashi does not teach coupling the flexible interconnect and the cap to the substrate includes establishing an electrical connection between the first semiconductor die and the second semiconductor die through contacts and traces in the substrate.  
Otani teaches a first semiconductor die (Fig. 1, 11-15) that is electrically coupled to a second semiconductor die (Fig. 1, 11-15) through conductive traces (Fig. 1, 42) in a substrate (Fig. 1, 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form an electrical coupling between the first and second die of Higashi through conductive traces in the substrate as taught by Otani in order to implement an internal bus (Paragraph 57; Fig. 9, 31).

Allowable Subject Matter
Claims 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826